t c memo united_states tax_court abdolreza t azimzadeh and zohra ehsan petitioners v commissioner of internal revenue respondent docket no filed date abdolreza t azimzadeh and zohra ehsan pro_se timothy r berry nicholas d doukas and jon d feldhammer for respondent memorandum findings_of_fact and opinion holmes judge abdolreza azimzadeh and his wife zohra ehsan earned most of their income in from stevens creek auto center a small used-car business in california but azimzadeh and ehsan had hundreds of thousands of dollars moving in and out of their bank accounts additions to the dealership’s inventory of more than a million dollars and some of kind of arrangement--it is not quite clear what kind--with a third party who may or may not have been azimzadeh’s partner all supported--or so azimzadeh said--by records that were in disarray missing altered or never in existence at all we’ll open the hood and see what’s going on findings_of_fact at stevens creek azimzadeh peddled everything from budget sedans and minivans up to posh bmws and porsches he and ehsan also had other jobs--he took care of his mother under california’s in-home supportive services ihss program and she worked for a couple of staffing agencies and as a makeup artist for christian dior the couple filed a joint return six months late and didn’t report income from these side jobs because they say they didn’t get most of their w-2s their troubles began when the commissioner selected them for audit the audit quickly tanked azimzadeh’s recordkeeping for stevens creek was an incomplete jumble of barely legible documents so the commissioner did a bank-deposits analysis to get at the car business’s gross_receipts and then he disallowed all of the inventory costs and expenses the commissioner sent azimzadeh and ehsan a notice_of_deficiency for saying that they had almost dollar_figure in unreported income disallowing dollar_figure million of various losses deductions and expenses and imposing over dollar_figure in additions to tax and penalties the following chart summarizes what azimzadeh and ehsan reported on their tax_return the commissioner’s initial determinations his later concessions and what’s still left for us to decide schedule c other expenses big_number as reported on tax_return as determined commissioner’s concessions still in dispute dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure additional receipts from azimzadeh dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- -0- big_number big_number -0- -0- big_number big_number big_number schedule c gross_receipts schedule c cost_of_goods_sold schedule e real_estate loss taxable interest short-term gain wages salaries and tips federal_income_tax withholding home mortgage interest azimzadeh and ehsan were california residents when they filed their petition we tried the case in san francisco another issue arose at trial-- whether azimzadeh conducted his business as a partnership with another man in the car trade ray barghi or barghi’s business luxury for less we must also decide whether azimzadeh and ehsan owe an accuracy- related penalty under sec_6662 and an addition_to_tax under sec_6651 for failing to timely file their tax_return opinion we start with a reminder that the commissioner’s deficiency determinations are presumed correct and taxpayers bear the burden of proving otherwise see rule a 503_us_79 the code also requires taxpayers to maintain records sufficient to substantiate their claimed deductions including records of their inventories see sec_6001 sec_1_6001-1 income_tax regs though ehsan’s name was on the petition she neither signed the stipulation of facts nor appeared at trial we therefore granted the commissioner’s oral motion to dismiss her from the case for lack of prosecution with the understanding that the decision we enter as to her will be the same amount we ultimately determine for her husband unless we say otherwise all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure i partner or sole_proprietor we begin our analysis with an important question that affects the rest of azimzadeh’s case was stevens creek his own business or did he own it in partnership with someone else the potential partner here is a man named ray barghi azimzadeh testified that he and barghi were partners in a joint partnership from date until date if we find a partnership that would reduce the deficiency addition_to_tax and penalty that azimzadeh and his wife owe the commissioner doesn’t think that azimzadeh and barghi were partners and asked us to look at california law to see if they were but federal tax law and only federal tax law controls the classification of partners and partnerships for federal tax purposes see sec_301_7701-1 proced admin regs see also 327_us_280 a partnership is a business_entity with two or more owners see sec_301_7701-1 sec_301_7701-3 proced admin regs the business_entity requirement doesn’t mean that the partnership needs to exist separately from its owners or otherwise be recognized under state law see sec_301_7701-1 proced admin regs so it’s not fatal that azimzadeh and barghi didn’t form a separate state-law entity to do business rather the hallmark of a partnership is that the participants carry on a trade business financial operation or venture and divide the profits therefrom see sec_301_7701-1 proced admin regs we look to several factors the agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties’ control_over income and capital and the right of each to make withdrawals whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to the commissioner or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise see 42_tc_1067 the essential question is whether the parties intended to and did in fact join together for the present conduct of an undertaking or enterprise id pincite citing 337_us_733 see also tower u s pincite 659_f3d_466 5th cir 459_f3d_220 2d cir we’ll look at each of these factors parties’ agreement we’d expect some kind of formal agreement when two unrelated businessmen agree to join together in a new enterprise but azimzadeh didn’t produce evidence of any written partnership_agreement or contract formalizing the arrangement between him and barghi and he told the commissioner that no written_agreement ever existed he also didn’t testify to the terms of any oral agreement about how the two would divvy things up or call barghi to do the same azimzadeh admitted that barghi withdrew varying sums of money at irregular intervals when he needed to buy more cars or pay his personal expenses but didn’t explain how they calculated the amount of those withdrawals this factor weighs against finding a partnership parties’ contribution to the venture azimzadeh testified that he and barghi each contributed dollar_figure to their venture near the end of this isn’t backed up by his bank records--stevens creek’s only bank account had a balance under dollar_figure at the end of he also testified that barghi contributed several hundred thousand dollars’ worth of cars to their venture the car receipts show that luxury for less purchased over dollar_figure worth of cars that stevens creek later sold azimzadeh testified that all the cars and property were the stevens creek auto center’s but there aren’t any title transfer records from luxury for less to stevens creek for any of the cars so we’re not sure whether the cars were actually contributed to the venture or remained luxury for less’s separate_property on a mere consignment to stevens creek because the evidence is mixed this factor is neutral parties’ control_over income and capital stevens creek had only one bank account and barghi was authorized to write checks on this bank account throughout the year barghi signed a large number of the checks written on the account including large checks written to himself or to luxury for less this factor weighs in favor of finding a partnership coproprietors versus another nonpartner relationship azimzadeh testified at different times that barghi was a supplier and that i owned the azimzadeh testified that luxury for less bought dollar_figure worth of cars that stevens creek later sold the records he provided don’t add up to this amount but it’s close we have purchase records for cars that luxury for less bought for a total of more than dollar_figure there’s one car without a price a bmw and we have records that show that stevens creek ultimately sold of those cars whose original purchase_price added up to dollar_figure we don’t know what happened to the remaining two cars so we find that barghi contributed or transferred in some way cars worth more than dollar_figure business but that for most of barghi was a partner if azimzadeh is to be believed he and barghi decided to do business together because barghi had a wholesale license to buy cars and azimzadeh had a retail license and storage space for selling cars azimzadeh very clearly spelled out for us that many of the payments to barghi were draws he did not however produce barghi to testify about the nature of the payments or explain why barghi could not testify and the evidentiary trail of receipts and checks in the record leaves only the muddiest of tracks while many of the checks to barghi have draw written in the note column there’s no evidence that azimzadeh regularly received matching draws from the venture’s funds and we find no relationship between the payments made to barghi and the purchase_price sale price or profits made on the luxury for less cars in the chaotic stack of purchase and sale documents and checks that azimzadeh gave us the payments to barghi are little better than random we can’t tell from the money trail whether barghi was a supplier a bailor or a partner azimzadeh testified that barghi reported the profits from their venture on his tax_return but there’s no evidence that azimzadeh or stevens creek or anyone else ever issued barghi a k-1 or a w-2 the evidence is a mess and azimzadeh’s testimony that he and barghi were partners isn’t enough to find this factor to be in his favor whether business was conducted in joint names azimzadeh held barghi out as a partner at trial but he didn’t testify that barghi represented himself as a partner to customers or other businesses and once again he didn’t produce barghi to testify all of the sales records azimzadeh handed over list stevens creek not barghi or luxury for less as the only seller even when the car was originally bought by luxury for less this factor weighs against finding a partnership return filings as we’ve said azimzadeh didn’t give barghi a k-1 w-2 or any other tax form reflecting the money paid to him more tellingly azimzadeh reported all of stevens creek’s income and expenses--including the entire amount_paid for the luxury for less cars--on his own tax_return this factor weighs against finding a partnership separate books keeping any sort of orderly records for his business doesn’t appear to have been azimzadeh’s strong suit but he didn’t produce any books or accounting that reflected barghi’s separate interest in their venture that’s something we’d expect to find in an arm’s-length business deal so this factor weighs against finding a partnership mutual control and responsibilities azimzadeh testified that stevens creek had a joint account over which barghi had equal control the numerous checks that barghi signed corroborate that story but there’s no evidence of what barghi’s role was beyond his signature on many of the checks and a few of the sales records overall this factor is neutral only one luna factor weighs in favor of finding a partnership the rest are either neutral or weigh against finding that azimzadeh and barghi joined together as partners azimzadeh bears the burden of proving the commissioner’s determinations wrong and he hasn’t met it here we find that no partnership existed ii gross_receipts the commissioner claims that azimzadeh underreported his income and he used a bank-deposits analysis to reconstruct azimzadeh’s gross_receipts for a method long approved by our court see 281_f2d_100 9th cir aff’g tcmemo_1958_94 96_tc_858 aff’d 959_f2d_16 2d cir this kind of analysis begins with a list of deposits into a bank account the commissioner isn’t required to show that each deposit is income 46_tc_821 or that it came from a particular or even probable source 102_tc_632 but he must as he did in this case subtract from the total deposited any income that the taxpayer reported and any nontaxable items eg loans or gifts to determine unreported income see dileo t c pincite unexplained bank_deposits are prima facie evidence of income where a taxpayer has failed to maintain adequate_records 87_tc_74 it’s the taxpayer’s burden to show that the commissioner’s bank-deposits analysis isn’t right--for example by proving that a particular deposit came from a nontaxable source rule a clayton t c pincite the commissioner’s revenue_agent added up all of stevens creek’s deposits made by check wire transfer and cash he excluded any nontaxable deposits--for example checks payable to azimzadeh individually he didn’t exclude any cash withdrawals but azimzadeh hasn’t argued that the cash deposits and withdrawals were a circular_flow_of_cash and it’s azimzadeh who’d bear the burden_of_proof on that point see rule a macgregor v commissioner tcmemo_2010_187 wl at we thus find that the revenue agent’s bank-deposits analysis accurately reflected azimzadeh’s gross_receipts and sustain the commissioner’s determination that azimzadeh underreported his gross_receipts iii cost_of_goods_sold cost_of_goods_sold is subtracted from gross_receipts to compute gross business income sec_1_61-3 income_tax regs it is not a deduction and so isn’t subject_to the limits on deductions in sec_162 88_tc_654 but any amount claimed as cost_of_goods_sold still has to be substantiated king v commissioner tcmemo_1994_318 wl at aff’d without published opinion 69_f3d_544 9th cir the notice_of_deficiency disallowed all dollar_figure in cost_of_goods_sold that azimzadeh reported on his return because he didn’t substantiate those expenses at trial the commissioner allowed dollar_figure for the cost of of the cars that azimzadeh proved he had sold in one common way of computing cost_of_goods_sold is to start with inventory at the beginning of the year add any new purchases during the year and subtract any inventory remaining at the end of the year see sec_1_162-1 income_tax regs that’s what azimzadeh did on his tax_return to arrive at dollar_figure--he reported a starting inventory of dollar_figure added purchases and other costs during of dollar_figure and subtracted closing_inventory of dollar_figure there are problems with these numbers azimzadeh gave us evidence that he spent over dollar_figure million acquiring new cars during but we can’t verify his beginning and ending inventory figures this led the commissioner to argue at trial that azimzadeh should be allowed to claim only the cost of the cars that he can prove he sold in azimzadeh objected because he claims the commissioner asked him for sales records only for the luxury for less cars not for all the cars that he sold in but one of the commissioner’s paralegals who had attended all of the branerton conferences credibly testified that irs attorneys told azimzadeh very clearly to provide all documents relating to his business in at one point even writing ‘all documents’ in pretty big writing and azimzadeh did provide many records unrelated to luxury for less cars just not all of them we were left with no sales records for over dollar_figure worth of those cars that number just doesn’t fit with the dollar_figure ending inventory he reported on his tax_return taxpayers generally have broad latitude in selecting their method_of_accounting but n o method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income see sec_1_446-1 income_tax regs given azimzadeh’s banged-up credibility see infra note and the sparseness of his inventory records we agree with the commissioner’s decision to require proof that a car was sold in before allowing it as cost_of_goods_sold we’ll allow additional car purchases--besides the cars that the commissioner our rules encourage the parties to make reasonable informal efforts to exchange facts documents and other data to encourage more expedient trials and to encourage settlement see rule a 61_tc_691 already conceded--only where azimzadeh has adequately substantiated that he actually purchased the car and that the car was sold in his ending inventory number is just too small to do otherwise most of the cars that azimzadeh purchased don’t satisfy that second requirement--while we have a credible legible record that stevens creek bought the car there’s no corresponding proof that it sold the car in or any other time the commissioner asked azimzadeh for sales records many times and azimzadeh promised them to us too but we still don’t have them so these cars are disallowed date purchased purchaser purchase_price last five digits of vin scac scac scac scac scac scac scac scac scac scac dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure scac scac scac scac scac scac scac scac scac scac scac scac scac scac scac scac scac scac scac scac scac scac scac scac dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure scac scac scac scac scac scac scac scac scac scac scac scac scac scac scac scac scac azimzadeh also gave us documents that were not entirely legible to show he bought a few other cars--on some we can’t read the car’s vin and on some we can’t read the amount he bought it for there’s no corresponding proof that he sold these cars in either even if there was we couldn’t match them up or pick an amount to allow these cars are disallowed as costs of goods sold date purchased purchaser purchase_price last five digits of vin model scac dollar_figure unknown scac dollar_figure unknown scac dollar_figure unknown unknown scac scac dollar_figure unknown unknown unknown mini mercede sec_2002 mercedes mercedes unknown a few other cars present a tougher question of substantiation because the purchase documents show that luxury for less not stevens creek bought them azimzadeh gave us checks from stevens creek payable to luxury for less that referenced individual identifiable cars in the memo lines those cars are easy and the commissioner allowed them the question is what to do with the other cars-- ones where there’s no corresponding payment from stevens creek to luxury for less specifically identifying that car we have checks showing that stevens creek paid luxury for less or barghi a total of dollar_figure the commissioner’s already allowed dollar_figure of that amount for cars but that leaves dollar_figure of those payments that the commissioner hasn’t allowed because they weren’t traceable to any particular luxury for less car we also have records that show that luxury for less was the source of about dollar_figure worth of cars that stevens creek sold in 2006--and the commissioner accounted for dollar_figure of these which leaves dollar_figure to make sense of we can take our best guess at the amount of an additional expense when there’s enough evidence in the record for us to conclude that the taxpayer incurred expenses in at least the amount allowed but where the exact amount above that isn’t clear see 245_f2d_559 5th cir 39_f2d_540 2d cir we’re also allowed to make that estimate bearing heavily against a taxpayer whose bad records are his own fault see cohan f 2d pincite although we can’t tie dollar_figure of the payments to barghi or luxury for less to specific cars we find it more_likely_than_not that most of those payments were in exchange for the dollar_figure worth of luxury for less cars that are still unaccounted for some of the checks written to barghi or luxury for less were entirely or partially for other expenses--the notes themselves either say so or azimzadeh cleared that up for us at trial those were dollar_figure for retern sic loan dollar_figure reimbursement for a bond and license fee plus the value of a bmw but we can’t read what luxury for less paid for it dollar_figure reimbursement for travel_expenses dollar_figure reimbursement for advertising expenses dollar_figure reimbursement for a bank fee dollar_figure reimbursement for rent dollar_figure reimbursement for a car repair expense and dollar_figure reimbursement for permit fees that adds up to dollar_figure that azimzadeh paid luxury for less or barghi that wasn’t for cars that leaves us with dollar_figure in unexplained payments from stevens creek to luxury for less or barghi and we find that those payments were in exchange for the remaining luxury for less cars therefore we allow an additional dollar_figure as cost_of_goods_sold we did find records for two cars that the commissioner missed--azimzadeh provided credible legible records showing that stevens creek bought the cars and we found matching records showing that it sold these same cars during we allow an additional dollar_figure in cost_of_goods_sold for these cars date purchased date sold purchaser purchase_price last five digits of vin scac scac dollar_figure big_number iv other expenses sec_162 allows a deduction for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business whether an expense is ordinary and necessary is generally a question of fact 320_us_467 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 for an expense to be ordinary the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch u s pincite the code does not allow deductions for personal_living_and_family_expenses sec_262 sec_1_262-1 income_tax regs taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 sec_1_6001-1 income_tax regs 112_tc_183 in general taxpayers must substantiate deductions with evidence like invoices or receipts that establish that the expenses were actually incurred and the business_purpose for those expenses see lyseng v commissioner tcmemo_2011_226 wl at azimzadeh reported dollar_figure in other expenses on schedule c of his tax_return the commissioner initially disallowed all of it but then allowed all of it and then some--dollar_figure that would’ve settled this point but azimzadeh gave us additional documents purporting to substantiate even more expenses the commissioner didn’t argue that azimzadeh should be required to capitalize his direct and indirect expenses--for example money he spent on cleaning cars or his utility costs--into his inventory costs small businesses with gross_receipts under dollar_figure million averaged over three years don’t have to do that see sec_263a so if azimzadeh substantiates these expenses he can deduct them for the year he paid_or_incurred them we turn to those now some of the additional expenses that azimzadeh claims are easy to dispose_of because they aren’t from invoices or checks clearly dated invoices that are undated and worse pages upon pages of invoices where azimzadeh forged the date by changing the in to look like a azimzadeh also gave us some invoices from car-repair shops or shippers that at least appear to be from but having dented his credibility with the azimzadeh actually admitted at trial that he had changed the dates on numerous receipts that he had given to the commissioner we find this admission credible and its natural effect is to reduce the weight we give his testimony on this and other issues doctored invoices we’ll allow only those invoices where the date is independently verifiable there are a few invoices for work done on cars for which we have proof of their presence on stevens creek’s lot in those are invoice from cali touch-up service dated date for dollar_figure invoice from cali touch-up service dated date for dollar_figure invoice from mr tint inc dated date for dollar_figure invoice from quality smog center dated date for dollar_figure invoice from sunnyvale valero dated date for dollar_figure invoice from sunnyvale valero dated date for dollar_figure invoice from courtesy auto transport dated date for dollar_figure we allow the above amounts as expenses for car repairs and shipping fees we disallow the remaining car repair or shipping expenses we find that azimzadeh has adequately substantiated a few other miscellaneous expenses dollar_figure paid to b c a a for auction fees on date we have records that show that stevens creek bought several cars from b c a a dollar_figure paid to san jose mercury news on date azimzadeh testified that stevens creek advertised with the mercury news dollar_figure paid to san jose mercury news on date dollar_figure paid to rosalio ramirez on date the check notes that it’s for detailing cars and we found invoices from ramirez in the record that confirm that story dollar_figure paid to rosalio ramirez on date dollar_figure paid to rosalio ramirez on date dollar_figure paid to payam azimzadeh between date and date in separate payments azimzadeh testified that payam is his nephew and worked at stevens creek we have numerous business records with payam’s name on them so we find that testimony credible we also have to figure out how to treat the dollar_figure that azimzadeh paid to barghi or luxury for less as reimbursement of his expenses see supra p we find those amounts to be deductible except for the dollar_figure payment noted retern loan and the dollar_figure reimbursement for travel_expenses we disallow the dollar_figure payment because there’s no deduction for repayments of loan principal see granger v commissioner tcmemo_1978_ tax ct memo lexi sec_39 at aff’d without published opinion 618_f2d_98 4th cir phillips v commissioner tcmemo_1972_21 tax ct memo lexis at interest_paid is deductible sec_163 but azimzadeh didn’t show that any part of the payment was for interest sec_274 also imposes stricter substantiation requirements for travel_expenses a taxpayer has to show with records or with sufficient records corroborating the taxpayer’s own testimony the amount of the expense or other item the time and place of travel and the business_purpose of the expense or other item sec_274 sec_1_274-5t temporary income_tax regs fed reg date azimzadeh testified that neither he nor barghi kept a log of his travel_expenses so we disallow the dollar_figure reimbursement finally we disallow any expense where we can’t tell how much azimzadeh paid when he paid it or what its business_purpose was the absence of any of those items is fatal azimzadeh’s remaining records lack one or all of those vital bits of information he hasn’t adequately substantiated the checks written to himself g d r r paris hondas only karen naegeli pg e the san jose water company and capital one and the illegible documents that he submitted lack any information on which we could find an expense v schedule e loss azimzadeh rented a house to one tenant in and claimed a dollar_figure loss on a schedule e supplemental income and loss attached to his form_1040 the commissioner disallowed the loss in its entirety because he says azimzadeh hasn’t proven that either he or his wife was a real-estate professional or materially participated in the rental_activity in the code allows taxpayers to deduct most business-related and profit- seeking expenses under sec_162 and sec_212 but sec_469 limits these deductions when they arise from passive activities passive activities include both trade_or_business activities where the taxpayer doesn’t materially participate and rental activities sec_469 and sec_469 doesn’t treat rental activities as passive however if the taxpayer devotes at least hours and more than half of his working hours to real-estate businesses sec_469 azimzadeh hasn’t shown that he or his wife fit within the exception he testified only that he did a few repair jobs in the apartment--he changed the carpet and fixed some plumbing and heating problems but that doesn’t add up to enough activity to make the rental income nonpassive sec_469 allows a maximum dollar_figure deduction for passive_activity_losses connected with real_estate it requires only active_participation which is a much lower bar than material_participation see madler v commissioner tcmemo_1998_112 wl at the problem for azimzadeh is that the deduction begins to phase out once a taxpayer’s modified_adjusted_gross_income ie adjusted_gross_income computed without regard to claimed losses is above dollar_figure and completely phases out by dollar_figure see sec_469 our other findings on azimzadeh’s wage income gross business receipts costs of goods sold and business_expenses raise his adjusted_gross_income by more than dollar_figure we thus sustain the commissioner’s determination to disallow that dollar_figure of schedule e losses for the tax_year vi interest two third-party payors reported to the commissioner dollar_figure and dollar_figure of interest_income that was not reflected on azimzadeh’s tax_return at trial azimzadeh acknowledged that he received this dollar_figure of interest_income but said he didn’t know where it came from we therefore sustain the commissioner’s determination vii short-term gain ehsan’s former employer reported that she had received a dollar_figure short-term_capital_gain azimzadeh testified that this income was from a stock_option that his wife had owned for a long time and that she had deposited into his brokerage account he did not however provide any evidence of his wife’s basis or holding_period in the option we thus sustain the commissioner’s determination viii wage income and withholding the couple also reported dollar_figure in wage income and dollar_figure in federal income-tax withholding from ehsan’s job as a makeup artist at christian dior azimzadeh testified that they received a w-2 from christian dior which is why they reported those wages on their tax_return but didn’t get w-2s from any other employer the commissioner adjusted their wage income upward by dollar_figure and their federal_income_tax withholding upward by dollar_figure using information provided by third parties those numbers break down as follows barrett business services inc reported dollar_figure in wages and dollar_figure in federal_income_tax withholding for ehsan randstad empl solutions l p reported dollar_figure in wages and dollar_figure in federal_income_tax withholding for ehsan xango llc reported dollar_figure in nonexempt compensation_for ehsan and ihss recipients reported dollar_figure and dollar_figure in wages for azimzadeh azimzadeh admitted that his wife received a total of dollar_figure in additional wages he also admitted that he received dollar_figure in wages from ihss which paid him for taking care of his mother he hasn’t argued that any of the additional wages aren’t income just that he never received any w-2s so we sustain the commissioner’s determination to increase both the couple’s income and their withholding credit ix home mortgage-interest deduction azimzadeh claimed a dollar_figure mortgage-interest deduction the commissioner disallowed the entire deduction because azimzadeh hadn’t proven that the interest was qualified_residence_interest under sec_163 sec_163 allows taxpayers a deduction for qualified_residence_interest paid on the mortgage of their first or secondary home sec_163 h d sec_1_163-10t temporary income_tax regs fed reg date qualified_residence_interest is either acquisition_indebtedness or home_equity_indebtedness sec_163 acquisition_indebtedness is a loan of up to dollar_figure million that’s used to acquire construct or substantially improve a residence when that residence also secures the loan sec_163 new debt to refinance old acquisition_indebtedness counts as long as it’s not more than the refinanced debt sec_163 home-equity indebtedness is any other type of loan secured_by a qualified_residence but it’s capped at the lesser_of dollar_figure or the fair_market_value of the residence minus any acquisition_indebtedness on the residence sec_163 there’s a limit to qualified-residence interest where the total average balances for the taxable_year of all secured debts on a residence are more than the adjusted purchase_price of the residence sec_1_163-10t temporary income_tax regs fed reg date the commissioner got three forms mortgage interest statement from banks reporting that azimzadeh paid dollar_figure dollar_figure and dollar_figure of mortgage interest in those prove that interest was actually paid but no more the forms don’t tell us what property secured the loans the purchase prices of those properties or when or why azimzadeh took out the loans azimzadeh testified that he bought their home for dollar_figure he later borrowed money to remodel it and by the mortgage balance had risen to dollar_figure he then took out a line credit of dollar_figure to dollar_figure in late using some of the money to pay off his credit card and other accrued debts then investing the remaining dollar_figure in stevens creek but azimzadeh didn’t link any of the forms to any of his properties--he testified that he owned his current home back in but he was living at a different address when he filed his tax_return and he also owned another house that he rented out he didn’t say which reflected which loan we also don’t know whether azimzadeh borrowed any money for the initial acquisition of his home or how much he borrowed to do the subsequent renovations cohan allows us to estimate the amount of a deduction but only when there’s enough evidence in the record for us to conclude that the taxpayer incurred an expense in at least that amount see cohan f 2d pincite because we can’t match with any certainty the interest shown on the forms to a qualifying loan or to a qualifying property we sustain the commissioner’s determination to disallow azimsadeh’s entire mortgage-interest deduction x penalties and additions to tax a sec_6662 penalty the commissioner seeks a accuracy-related_penalty under sec_6662 for an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 and the commissioner has to provide some evidence of one of the bases once he does that the taxpayer has the burden of proving that the commissioner’s penalty determination was incorrect see rule a 116_tc_438 a taxpayer can meet this burden by showing that under all the facts and circumstances he acted with reasonable_cause and in good_faith sec_6664 sec_1_6664-4 income_tax regs we have sustained the commissioner’s determinations that found dollar_figure in additional gross business receipts and almost dollar_figure in additional income and that disallowed over dollar_figure for cost_of_goods_sold dollar_figure in mortgage interest and dollar_figure for passive losses all of that leads to an understatement of more than of the tax required to be shown on the couple’s tax_return which is more than dollar_figure that makes the understatement substantial under sec_6662 and so they will owe the penalty unless they can show reasonable_cause and good_faith this is a facts-and-circumstances test and we focus on the extent to which a taxpayer tried to figure out his proper tax_liability while taking into account his experience knowledge and education sec_1_6664-4 income_tax regs we find that azimzadeh kept entirely inadequate records his failure to keep any sort of ledger or even keep all of his receipts reenforces our conclusion that he didn’t act reasonably we thus find him liable for a penalty for the part of the underpayment attributable to underreported gross_receipts and overstated costs of goods sold and other business_expenses we have a somewhat different analysis of whether he acted with reasonable_cause and good_faith for all of the remaining understatements of income neither azimzadeh nor his wife is a tax professional or a highly sophisticated business person and azimzadeh is not a native english speaker azimzadeh did have an accountant prepare his tax_return and we look to the usual three factors to test whether he properly relied on professional advice see 115_tc_43 aff’d 299_f3d_221 3d cir if he did that shows reasonable_cause and good_faith first was the adviser a competent professional who had sufficient expertise to justify reliance second did the taxpayer provide necessary and accurate information to the adviser third did the taxpayer actually rely in good_faith on the adviser’s judgment id azimzadeh chose a small accounting business to prepare his tax_return and although we don’t know much about its qualifications we find that the accountant would’ve appeared competent to a layperson on the second point azimzadeh failed to turn over four w-2 forms to his accountant two of them were sent to his parents’ house and two others plus the one they did report were sent to the couple’s current address a reasonably prudent person should try to find out where his missing w-2 forms are and we do not find azimzadeh’s testimony that he didn’t receive them to be credible so we find that azimzadeh’s failure to give these forms to his accountant does not let him avoid the penalty for not reporting those items we find the same to be true for the forms reporting his interest_income and short-term capital-gain income azimzadeh withheld this information from his accountant we do find that azimzadeh reasonably relied on the accountant’s judgment in claiming a real-estate loss to which he wasn’t entitled reporting rental income isn’t an easy nook of tax law to snuggle into--a reasonable and prudent layperson with azimzadeh’s education and experience wouldn’t know to ask about the passive-loss-limitation rules the same goes for the mortgage interest--what is or isn’t qualified_residence_interest can be difficult to figure especially when a residence has been refinanced or had equity cashed out more than once it’s an area where a taxpayer is entitled to trust his accountant we find that azimzadeh did not withhold any information on these items from his accountant and did act with reasonable_cause and in good_faith in claiming the real-estate losses and home mortgage-interest deduction b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to timely file a tax_return the commissioner has met his burden of production on this one because azimzadeh stipulated that he didn’t file his tax_return which was due_date until date and azimzadeh hasn’t argued that he had reasonable_cause to tardily file we thus sustain the commissioner’s determination on the late-filing addition the result is mixed so decision will be entered under rule
